WOODLEY, Commissioner.
Relator applied to the Honorable Henry King, Judge of Criminal District Court No. 2 of Dallas County, for writ of habeas corpus, alleging that he was illegally restrained of his liberty by the Sheriff of Dallas County, charged with being a fugitive from justice from the State of Arizona.
Hearing was had upon such application, and Judge King entered his judgment remanding relator to the custody of the sheriff to be delivered to Paul L. Wilkerson, agent for the State of Arizona, for return to that state. From this judgment, relator has appealed.
No statement of facts appears in the record.
In the absence of a showing to the contrary, the judgment entered by the trial judge is presumed to be correct.
The judgment of the trial court is affirmed.
Opinion approved by the Court.